Citation Nr: 1712741	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  07-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial compensable evaluation for service-connected hidradenitis suppurativa.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty from April 1978 until October 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case previously involved appealed issues from rating decisions dated May 2005, August 2005, March 2006, and July 2007.  The May 2005 rating decision proposed to reduce the evaluation of the Veteran's service-connected rhabdomyolysis from 70 percent to 0 percent, denied service connection for hidradenitis suppurativa, denied a temporary total disability rating (TTR) for hospitalization, and confirmed and continued a noncompensable evaluation for service-connected tinea cruris.  The August 2005 rating decision reduced the evaluation of his rhabdomyolysis from 70 to 0 percent, and continued the denials of service-connection for hidradenitis suppurativa and a TTR.  The March 2006 rating decision denied entitlement to a TDIU, and the July 2007 rating decision denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  The Veteran timely appealed all these decisions.  

In a February 2009 decision, the Board found that the rating reduction for rhabdomyolysis was proper; denied a TTR; referred the claim for an increased evaluation for tinea cruris; and remanded the claims for a TDIU, a 10 percent evaluation based on multiple noncompensable service-connected disabilities, and service connection for hidradenitis suppurativa.  

An April 2010 rating decision granted service connection for hidradenitis suppurativa, and the Veteran expressed disagreement with the evaluation assigned in May 2010 statements.  The April 2010 rating decision represented a full grant of the claim of entitlement to service connection for hidradenitis suppurativa.  The issue of entitlement to an initial compensable evaluation for hidradenitis suppurativa is addressed in the remand portion below.  

The remaining claims for a 10 percent rating based on multiple noncompensable service-connected disabilities and a TDIU were remanded by the Board in July 2010 and July 2011.  In October 2010, the Veteran presented hearing testimony before the undersigned Veterans Law Judge (VLJ) at the RO, and a transcript of that proceeding has been associated with the electronic claims folder.  An October 2013 rating decision granted a 10 percent rating based on multiple noncompensable service-connected disabilities.  Within one year of notice of that decision, the Veteran filed a statement asserting that his service-connected rhabdomyolysis should be evaluated higher.  In a November 2014 decision, the Board interpreted his statement as a claim for an increased evaluation for the service-connected rhabdomyolysis, and remanded the claim for a TDIU as inextricably intertwined with the claim for an increased rating for rhabdomyolysis.  This appeal has since been returned to the Board for further appellate review.

Further review of the records shows that the Veteran has raised several claims over the years that have not been addressed or adjudicated by the AOJ.  The issues of entitlement to service-connection for a kidney condition, hypertension, depression, and disorders of the lumbar and cervical spine were raised by the record in a May 2010 statement from the Veteran.  The issue of entitlement to service connection for a dental condition was raised by the Veteran in a February 2012 statement.   Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

An April 2010 rating decision granted service connection for hidradenitis suppurativa and assigned an initial noncompensable evaluation.  In a May 2010 statement, the Veteran wrote that he had submitted new and material evidence regarding his skin condition.  In his May 2010 VA-9 regarding his appeal for entitlement to a 10 percent evaluation based on multiple noncompensable ratings and entitlement to a TDIU, the Veteran described additional symptoms due to his skin condition, indicated that his skin condition was worsening, and reported that medication was ineffective.  The Board interprets these statements as an NOD to the evaluation assigned for hidradenitis suppurativa in the April 2010 rating decision.  To date, a statement of the case has not been issued addressing those issues.  Therefore, on remand, a statement of the case should be issued, and the Veteran should be afforded an opportunity to submit a substantive appeal as to that issue.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Since the Veteran's appeal of the issue of entitlement to a TDIU was last remanded in November 2014, the Veteran has also perfected an appeal on the issue of entitlement to increased evaluations for his service-connected rhabdomyolysis.  This additional matter will be the subject of a separate decision.  Also, as noted above, the Veteran is appealing the initial evaluation assigned to hidradenitis suppurativa.  The Veteran does not currently meet the schedular requirements for a TDIU.  Therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to higher evaluations for rhabdomyolysis and hidradenitis suppurativa currently on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the claim of entitlement to a TDIU must be remanded again.

Accordingly, the case is REMANDED for the following action:


1.  Issue a statement of the case addressing the issue of entitlement to an initial compensable evaluation for service-connected hidradenitis suppurativa.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal.  

2.  Following adjudication or other resolution of the Veteran's pending appeals for increased evaluations for service-connected rhabdomyolysis and hidradenitis suppurativa, readjudicate the claim of entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

